 Case: 2:21-cv-01942-ALM-EPD Doc #: 10 Filed: 07/26/21 Page: 1 of 2 PAGEID #: 79



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

SAMUEL HOFFMEYER                             :
                                             :       Case No. 2:21-cv-1942
             Plaintiff,                      :
                                             :       CHIEF JUDGE ALGENON L. MARBLEY
      v.                                     :
                                             :       Magistrate Judge Elizabeth P. Deavers
MS. PERRY, et al.,                           :
                                             :
             Defendants.                     :


                                     OPINION & ORDER

       This matter comes before the Court on the Magistrate Judge’s May 24, 2021 Report and

Recommendation. (ECF No. 7). The Magistrate’s Judge R&R recommended that Plaintiff’s

Motion for Leave to Proceed in Forma Pauperis be granted, that his claims against LeCi employees

Investigator Jon Tabor, Prison Rape Elimination Act (“PREA”) Coordinator Don Hudson, and

Inspector Hoover be dismissed as duplicative, and that Plaintiff’s claims under the PREA be

dismissed for failure to state a claim. The Magistrate Judge further recommended that Plaintiff be

allowed to proceed on his Eighth Amendment deliberate indifference and failure-to-protect claims

against Defendants Perry, Scott, Wellinghoff, and Lions.

       The Report and Recommendation specifically advised the parties that the failure to object

results in a waiver of the right to have the district judge review the Report and Recommendation

de novo, and also operates as a waiver of the right to appeal the decision of the District Court

adopting the Report and Recommendation. (Id.). The parties have failed to file any objections, and

the deadline for objections has passed.

       The Court hereby ADOPTS the Report and Recommendation. (Id.). Plaintiff’s Motion for

Leave to Proceed in Forma Pauperis is GRANTED. (ECF No. 1).



                                                 1
 Case: 2:21-cv-01942-ALM-EPD Doc #: 10 Filed: 07/26/21 Page: 2 of 2 PAGEID #: 80




      IT IS SO ORDERED.

                                     ALGENON L. MARBLEY
                                     CHIEF UNITED STATES DISTRICT JUDGE
DATED: July 26, 2021




                                       2
